Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation commercial vehicle. A commercial vehicle may be structurally identical to a non-commercial vehicle. It is unclear if some different structure is required or if an act of commerce is required by the vehicle. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 10, 12-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimamoto et al. (US 11,198,405).
	With respect to claim 10, 14 and 18 Shimamoto teaches a supplementary power supply for a vehicle that includes a main power supply (91), comprising: at least one supplementary power unit (93) dedicated as backup power supply for at least one safety relevant vehicle component (ECU or brake system), wherein the at least one safety relevant vehicle component is a controller or an actuator (see col. 7 lines 30-40).
With respect to claim 12 Shimamoto teaches the at least one supplementary power unit includes different (col. 11 line 35), dedicated electrical energy storage units to provide independent power for safety relevant actuators (steering actuators) and  in case of a failure of the main power supply.
With respect to claim 13 Shimamoto teaches the at least one supplementary power unit has a lower electric capacity (lead acid battery compared to capacitator) compared to an electrical storage capacity of the main power supply.
With respect to claims 15 and 17 Shimamoto teaches a main power (91) supply for providing electric power for operating the vehicle; and a supplementary power (93) supply dedicated as a backup power supply for at least one safety relevant vehicle component (ECU or brake system), wherein the main power supply is adapted to provide power for the at least one safety relevant vehicle component and other vehicle components (see output to 81), and wherein the supplementary power supply is adapted to provide backup power only (see time period during seamless or instant supply of power, col. 13 line 65 – col. 14 lines 5) for the safety relevant vehicle component in case of a failure in the main power supply.

s 10, 12-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsushita et al. (US 11,198,405).
With respect to claim 10, 14 and 18 Matsushita teaches a supplementary power supply for a vehicle that includes a main power supply (50), comprising: at least one supplementary power unit (22) dedicated as backup power supply for at least one safety relevant vehicle component ( ADS load ECU or steering, brake system), wherein the at least one safety relevant vehicle component is a controller or an actuator (see paragraph 0033).
With respect to claim 12 Matsushita teaches the at least one supplementary power unit includes different (12, 22 142), dedicated electrical energy storage units to provide independent power for safety relevant actuators (steering actuators, brakes ECU) and  in case of a failure of the main power supply.
With respect to claim 13 Matsushita teaches the at least one supplementary power unit has a lower electric capacity (lead acid or lithium battery compared to capacitator) compared to an electrical storage capacity of the main power supply.
With respect to claim 15 and 17 Matsushita teaches a main power (50) supply for providing electric power for operating the vehicle; and a supplementary power (22) supply dedicated as a backup power supply for at least one safety relevant vehicle component (ADS load 23 ECU or steering, brake system), wherein the main power supply is adapted to provide power for the at least one safety relevant vehicle component and other vehicle components (14), and wherein the supplementary power supply is adapted to provide backup power only (paragraph 0036) for the safety relevant vehicle component (23) in case of a failure in the main power supply.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Ruiz et al. (US 20110204720).
With respect to claim  11 Matsushita teaches a management unit for monitoring (paragraph 0039) the supplementary power unit. Matsushita does not wherein the management unit is configured to provide load information indicating a remaining capacity for performing maneuvers by the vehicle. Ruiz teaches the known use of indicating a remaining capacity (paragraph 0128). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Matsushita to display the backup capacity for the benefit of insuring informed operation during backup operation. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Kozuki (US 20200313457).
With respect to claim  16 Matsushita teaches a management unit (paragraph 0039) for the main power supply configured to monitor the main power supply and to provide information indicating a load status of the main power supply. Matsushita does not teach monitoring the main power supply and to provide information indicating a load status of the main power supply. Kozuki teaches monitoring (see sensor 25) the main power supply and to provide information indicating a load status (see current sensing 26 36) of the main power supply. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Matsushita to include monitoring of the main supply and load for the benefit of insuring the load is satisfied.
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita in view of Matsui (US 20180334118).
With respect to claim 16 Matsushita teaches a management unit (paragraph 0039) for the main power supply configured to monitor the main power supply and to provide information indicating a load status of the main power supply. Matsushita does not teach monitoring the main power supply and to provide information indicating a load status of the main power supply. Matsui teaches monitoring (121) the main power supply and to provide information indicating a load status (123, see paragraph 0036-39) of the main power supply. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Matsushita to include monitoring of the main supply and load for the benefit of insuring the load is satisfied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836